Citation Nr: 0831383	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-37 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to payment or reimbursement of medical 
expenses incurred for emergency services rendered by Memorial 
Hospital in Colorado Springs and American Medical Response on 
3/12/04, 3/23/04, 3/24/04, 3/29/04, 4/1/04, and 4/5/04.

2.  Entitlement to payment or reimbursement of medical 
expenses incurred for emergency services rendered by 
Emergicare, Inc., on 3/24/04.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to April 
1983.  The veteran also has an unverified period of prior 
military service with the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2004 decisions of the 
Department of Veterans Affairs (VA) Network Authorization and 
Payment Center in Fort Harrison, Montana, which denied the 
benefits sought on appeal.

The Board has separated the issues on appeal as they appear 
on the cover page of the instant decision.

In the veteran's October 2006 substantive appeal, he 
requested a Board hearing to be held at his local RO via 
video conference.  Later that month, he withdrew his request.  
As such, there are no outstanding hearing requests of record.  
38 C.F.R. § 20.704(e).

The claim of entitlement to payment or reimbursement of 
medical expenses incurred for emergency services rendered by 
Emergicare on 3/24/04 is REMANDED to the agency of original 
jurisdiction (AOJ).  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The State of Nevada Medicaid Health Program paid for 
emergency services rendered at Memorial Hospital in Colorado 
Springs on 3/12/04, 3/23/04, 3/24/04, 3/29/04, 4/1/04, and 
4/5/04.  Thereafter, the veteran's account balance was zero. 

2.  Memorial Hospital in Colorado Springs wrote off charges 
incurred on 4/5/04.  Thereafter, the veteran's account 
balance was zero.

3.  VA approved payment to American Medical Response for 
ambulance transport on 3/24/04 and 4/1/04. 


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
incurred for emergency services rendered by Memorial Hospital 
in Colorado Springs and American Medical Response on 3/12/04, 
3/23/04, 3/24/04, 3/29/04, 4/1/04, and 4/5/04, have not been 
met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 17.1000-17.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), does not apply in the instant case.  The 
U.S. Court of Appeals for Veterans Claims has held that when 
the interpretation of a statute or regulation is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran is seeking entitlement to payment or 
reimbursement of medical expenses incurred for emergency 
services rendered by Memorial Hospital in Colorado Springs 
and American Medical Response on 3/12/04, 3/23/04, 3/24/04, 
3/29/04, 4/1/04, and 4/5/04.

At the time of the private medical treatment, the veteran was 
not service connected for any disability.  Because the 
veteran did not meet the criteria for payment of authorized 
or unauthorized medical expenses of 38 U.S.C.A. § 1728 (West 
2002 & Supp. 2007), the veteran's claimed payment must be 
considered under the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-
17.1008.  The provisions of the Act became effective as of 
May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (emphasis added)

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  

See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. 
§ 17.1002(g).  Specifically, the evidence is undisputed, 
despite assertions by the veteran to the contrary, that he 
had coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment, i.e. the State of Nevada Medicaid Health Program.

As noted in the October 2006 statement of the case (SOC), the 
State of Nevada Medicaid Health Program paid for emergency 
services rendered at Memorial Hospital in Colorado Springs on 
3/12/04, 3/23/04, 3/24/04, 3/29/04, 4/1/04, and 4/5/04.   
Thereafter, the veteran's account balance was zero.  Memorial 
Hospital in Colorado Springs wrote off charges incurred on 
4/5/06.  His account balance was again zero.  Finally, in 
March 2006 and April 2006, VA approved payment to American 
Medical Response for ambulance transport on 3/24/04 and 
4/1/04.  

While the veteran maintains that his "credit [was] ruined" 
by these bills, there is no evidence of record that any 
amounts are still owed by the veteran.  He has not submitted 
any copies of bills or amounts claimed to be owed by him.  
The only remaining amount in question due to Emergicare, 
Inc., if any, is addressed in the Remand portion below.  

"No equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).  Because 
the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, i.e. no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment.  The Board need not go into 
whether the veteran meets any of the other criteria, as the 
failure to meet one of them precludes payment.  Id.  

Accordingly, for the reasons stated above, reimbursement for 
medical  expenses incurred for emergency services rendered by 
Memorial Hospital in Colorado Springs and American Medical 
Response on 3/12/04, 3/23/04, 3/24/04, 3/29/04, 4/1/04, and 
4/5/04, under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002, must be denied.  

Accordingly the claim is denied.

ORDER

Payment of unauthorized medical expenses incurred for 
emergency services rendered by Memorial Hospital in Colorado 
Springs and American Medical Response on 3/12/04, 3/23/04, 
3/24/04, 3/29/04, 4/1/04, and 4/5/04 is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary with regard to the claim of 
entitlement to payment or reimbursement of medical expenses 
incurred for emergency services rendered by Emergicare, Inc., 
on 3/24/04.  Accordingly, further appellate consideration 
will be deferred and this case remanded for action as 
described below.

The veteran is seeking entitlement to reimbursement or 
payment for medical expenses incurred at Emergicare, Inc., on 
3/24/04.  Emergicare, Inc., filed a Health Insurance Claim 
Form that listed VA Rocky Mountain Network as the insurance 
provider.  The Network Authorization and Payment Center in 
Fort Harrison, Montana, denied the claim on the basis that 
the veteran had coverage by Nevada Medicaid for the emergency 
treatment.  

As the veteran was not service connected for any disability 
at the time the claim was submitted, his claimed payment must 
be considered under the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-
17.1008, thereby precluding reimbursement under 38 U.S.C.A. § 
1728 (West 2002 & Supp. 2007).  It is clear from the record 
that the State of Nevada Medicaid paid the amount due to 
Memorial Hospital on 3/24/04 and VA approved the amount owed 
American Medical Response; however, the Board is unclear as 
to whether the State of Nevada Medicaid paid the $168.00 owed 
to Emergicare, Inc.  Such information must be obtained and 
considered upon Remand.

In light of defect highlighted above, a supplemental 
statement of the case (SSOC) must be issued to the veteran.  
The SSOC must fully inform the veteran of the laws and 
regulations applicable to his reimbursement claim, to include 
the provisions of 38 U.S.C.A. §§ 1725, 1728 and 38 C.F.R. §§ 
17.1000-17.1008.   

Accordingly, the case is REMANDED to the AOJ (Network 
Authorization and Payment Center in Fort Harrison, Montana) 
to accomplish the following action:

1.  The AOJ must ascertain whether the 
medical expenses incurred for emergency 
services in the amount of $168.00 
rendered by Emergicare, Inc., are still 
owed or whether they were paid by the 
State of Nevada Medicaid.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
AOJ should readjudicate the claim of 
entitlement to payment or reimbursement 
of medical expenses incurred for 
emergency services rendered by 
Emergicare, Inc., on 3/24/04.
    
3.  If the benefit sought on appeal 
remains denied, the AOJ must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations.  The SSOC must fully 
inform the veteran of the laws and 
regulations applicable to his 
reimbursement claim, to include the 
provisions of 38 U.S.C.A. §§ 1725, 1728 
and 38 C.F.R. §§ 17.1000-17.1008.   The 
veteran must be afforded an appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


